Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-24 are allowed.

The present invention is drawn to an aqueous composition comprising a metal salt comprising one or more multivalent cations and a polymer having a structure of Formula I.

                                     
    PNG
    media_image1.png
    141
    200
    media_image1.png
    Greyscale



A further embodiment of the invention is a method of inhibiting at least 10 % precipitation of transition metal complexes, which would otherwise be insoluble in an aqueous mixture from a solution, by combining said solution with a polymer comprising a structure of Formula I.
Another embodiment of the invention is a method of making a stable aqueous metal salt composition, the method comprising the steps of:  dissolving a metal salt comprising one or more multivalent cations in an aqueous solution to form an aqueous metal salt composition and adding to said aqueous metal salt composition a polymer comprising a structure of Formula I.  

Subject of claims is patentably distinct over the closest references, Dürsch et al. (US 4,696,987), Engelhardt et al. (US 4,585,845), Jomaa et al. (US 2006/0030546), and Montero et al. (US 2006/0241087).  None of the references teaches the subject of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 1, 2021